DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-7 in the reply filed on May 3, 2021 is acknowledged. The traversal is made solely on the grounds that examination of all designated groups will not pose an undue burden for the Examiner. However, as previously pointed out, the technical feature of inventions of Groups I and II is not a special technical feature as it does not make a contribution over the prior art in view of US 2009/0035594 A1. Hence, the restriction requirement has been made FINAL. 
Claims 1-18 are pending of which claims 8-18 are withdrawn and claims 1-7 are now under consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2009/035594 A1). 
	Lee et al. disclose rheologically-modified functionalized polyolefins and tie-layer adhesive blends (equivalent to the tie layers of the claimed invention) formulated therewith which exhibit improved adhesion in multi-layer barrier films. Multi-layer barrier shrink films are widely used for packaging cheese and fresh and processed meat and poultry products.  While specific constructions will vary in the number of layers and the materials used for the various layers, most constructions have a barrier resin layer, such as a layer of ethylene-vinyl alcohol (EVOH) copolymer or polyamide, and one or more polyolefin resin layers.  Where such layers are adjacent, tie-layer adhesives are commonly interposed to promote adhesion between these dissimilar, i.e., polar and non-polar, substrates. Typical tie-layer adhesives are comprised of a polyolefin base resin and a modified polyolefin containing carboxylic acid or anhydride functionality, e.g., a polyolefin grafted with maleic anhydride.  The adhesive blends useful as tie-layers for barrier and polyolefin layers in multi-layer barrier shrink films are comprised of a polyolefin base resin and 2.5 to 30 weight percent of the rheologically-modified functionalized polyolefins. The disclosed rheologically-modified functionalized polymers are prepared by grafting - the term "grafting" denotes covalent bonding of the grafting monomer to the polyolefin chain. The graft monomers include but are not limited to 
-olefin copolymers. In another embodiment, the 
rheologically-modified product is obtained by grafting a high density polyethylene (HDPE) copolymer, a linear low density polyethylene (LLDPE) copolymer or a plastomer with maleic anhydride (meeting the limitations of claims 2-5). The tie-layer adhesive compositions are highly effective for the production of multi-layer barrier films.  They are particularly well suited for use as tie-layers between barrier resin layers and polyolefin resin layers commonly employed in such multi-layer film constructions.  Most notably, tie-layer adhesives formulated using the rheology-modified polyolefin grafts provide markedly superior adhesion of polyolefin/barrier resin layers in oriented, i.e., monoaxially or biaxially stretched, films. The barrier and polyolefin resins used may be any of the known resin materials commonly used for multi-layer film constructions.  For example, the barrier film may be EVOH or a polyamide. Polyolefin resins commonly used include LDPE, LLDPE, HDPE, ethylene-vinyl acetate copolymers, ethylene-acrylic acid or ester copolymers, ethylene-methacrylic acid or ester copolymers, and the like. Film constructions employed for these various applications can vary widely with regard to the number of layers and the resins used.  The following illustrate some of the constructions possible using tie-layers produced using the rheologically-modified grafts of the invention where "Tie 1" represents an adhesive blend of the invention, "Tie 2" may be the same or different adhesive blend and "FCL" represents a food contact layer such as LDPE, LLDPE, EVA, ethylene-acrylic acid or ester copolymer, ethylene-methacrylic acid or ester copolymer, ionomer or the like: 
LDPE/Tie 1/EVOH/Tie 2/FCL 
LLDPE/Tie 1/EVOH/Tie 2/FCL 
HDPE/Tie 1/EVOH/Tie 2/FCL 
Furthermore, the films may be oriented in the machine direction, i.e., monoaxially, by stretching in the machine direction (meeting the limitation of claim 6). 
 	All limitations of claims 1-7 are taught by Lee et al. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787